Third District Court of Appeal
                               State of Florida

                        Opinion filed October 6, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-277
                       Lower Tribunal No. 18-29700
                          ________________


                          Charles A. Tavares,
                                  Appellant,

                                     vs.

                139th Avenue S.W. 8th Street, LLC,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Carlos
Guzman, Judge.

     Charles A. Tavares, in proper person.

      Damian & Valori, and Peter F. Valori and Markenson Pierre, for
appellee.


Before LOGUE, HENDON and GORDO, JJ.

     HENDON, J.
     We affirm the final order awarding attorney's fees and costs. The trial

court correctly applied the law in determining entitlement and properly

exercised its discretion in determining the reasonable attorney's fees and

costs to be awarded. Universal Beverages Holdings, Inc. v. Merkin, 902

So. 2d 288, 290 (Fla. 3d DCA 2005); Universal Prop. & Cas. Ins. Co. v.

Deshplande, 314 So. 3d 416 (Fla. 3d DCA 2020); Cornfeld v. Plaza of the

Americas Club, Inc., 306 So. 3d 1136 (Fla. 3d DCA 2020).

     Affirmed.




                                    2